Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 06/08/2020 in which the claims 1-20 are pending.
Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 10/15/2021, 06/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4. 	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claims 1, 3-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2019/0056736 A1) over Marc (DE 10 2018 213427 A1) (IDS provided 10/15/2021)  in view of  Patrick et al. (DE 10 2014 226108 A1) (IDS provided 10/15/2021).

 	Regarding claim 1, Wood  discloses a method of performing cargo evaluation for an autonomous vehicle (Abstract teaches determine a set of trailer configuration parameters of a cargo trailer coupled to the self-driving tractor), the method comprising: receiving sensor information regarding at least one of cargo arrangement or cargo securement of cargo on the autonomous vehicle (Para[0022] & Fig. 1 teaches of the self-driving tractor 200  & Para [0040] - [0043], [0048] - [0055] & Figs. 2, 3, 5 teaches receiving sensor data and trailer  configuration parameters directly observable via sensors 210), the received sensor information including imagery of at least one of the cargo or a securement mechanism (para[0034]-[0035], [0041] & Fig. 2 teaches  object detection sensors 214 can comprise multiple sets of cameras that Para[0048] & Fig. 3 teaches receives image data).
 	Wood does not explicitly disclose evaluating, by one or more processors, the received sensor information to determine whether the cargo arrangement or the cargo securement falls within a target threshold; and in response to the cargo arrangement or the cargo securement falling within the target threshold, generating, by the one or more processors, a baseline cargo profile based on the received sensor information; wherein the baseline cargo profile is configured to be stored in memory of the autonomous vehicle for in-trip evaluation against real time data.
 	However Marc discloses evaluating, by one or more processors, the received sensor information to determine cargo arrangement or the cargo securement (Para[0038] teaches camera for detecting change on the trailer at different points in time as image data); generating, by the one or more processors, a baseline cargo profile based on the received sensor information (Para[0052] – [0059] teaches a changed topology 26 of the ANN, in particular weights, is thereby determined in order to improve the determination of actual reaction signals on the basis of the feed-forward. step St1: obtaining camera data at a first time, step St3 a change of a cargo arrangement between first time and second time is determined); wherein the baseline cargo profile is configured to be stored in memory of the autonomous vehicle for in-trip evaluation against real time data (Para[0005] teaches topology being set up to be stored in the vehicle controller for detecting a change in the position of a load on a trailer of a motor vehicle. Para[0056] - [0057], In step S4 , the artificial neural network 22 is fed back due to a difference between the actual response signal 24 and the target response signal 18 . A changed topology 26 of the ANN, in particular weights, is thereby determined in order to improve the determination of actual reaction signals on the basis of the feed-forward. step St1: obtaining camera data at a first time). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method determining the  set of trailer configuration parameters of a cargo trailer coupled to the self-driving tractor body based on sensor data from the set of sensors and configures a motion planning model for autonomously controlling acceleration, braking, and steering systems based on the set of trailer configuration parameters of Wood with the method for detecting a change in position of a load on a trailer of a motor vehicle of Marc in order to provide a system in which neural network is used to calculate the displacement of cargo.
 	Wood in view of Marc does not explicitly evaluating, by one or more processors, the received sensor information to determine whether the cargo arrangement or the cargo securement falls within a target threshold; and in response to the cargo arrangement or the cargo securement falling within the target threshold, generating, by the one or more processors, a baseline cargo profile based on the received sensor information. However Patrick discloses evaluating, by one or more processors, the received sensor information to determine whether the cargo arrangement or the cargo securement falls within a target threshold (para[0004], [0019] teaches if  a determined difference, for example a difference value, is greater than a threshold value or a ratio of values ​​of the first position data set and the second position data set deviates from the value 1 by at least a predetermined amount, the safety measure mentioned is initiated in the manner described); and in response to the cargo arrangement or the cargo securement falling within the target threshold, generating, by the one or more processors, a baseline cargo profile based on the received sensor information (para[0048] - [0052] teaches from the comparison of the weight distributions of two measurement sections (that is, unaccelerated   straight-ahead driving) it is concluded that the load has shifted while driving. The change is only identified as a critical shift in charge if it exceeds a threshold value). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method determining the  set of trailer configuration parameters of a cargo trailer and detecting a change in position of a load on a trailer of a motor vehicle of Wood in view of Marc in method for detecting an unsecured load in a motor vehicle in a first measuring cycle before or during a journey of the motor vehicle  first position data set and in a later second measuring cycle during the journey using the position detection device a second with the position of the charge correlating position data set is determined of Patrick in order to provide a system in which determined difference meets a predetermined triggering criterion, a predetermined safety measure is initiated.

 	Regarding claim 3, Wood further discloses the method, wherein the imagery includes still or video imagery (Para[0034] teaches the object detection sensors 214 can comprise multiple sets of cameras (video cameras, stereoscopic cameras or depth perception cameras, long range monocular cameras).

 	Regarding claim 4, Wood further discloses the method of claim 1, wherein the imagery is captured using infrared (IR) illumination when the cargo is loaded into a closed container (para[0022] - [0023], [0034] & Fig. 1 teaches  infrared sensors and different cargo trailer 120).

 	Regarding claim 5, Wood further discloses the method, wherein evaluating the received sensor information includes comparing the imagery against a database of other images (Para[0011] teaches trailer configurations parameters  via a database lookup, [0040] teaches certain trailer configuration parameters can be determined via a database lookup or received from a remote trailer coordination system 280 (e.g., over network 275)).  

 	Regarding claim 8, Wood further discloses the method, further comprising causing adjustment to at least one of a driving mode or a route of the vehicle prior to commencing delivery of the cargo (Para[0035] – [0040] teaches motion planning engine 260 generates trajectories for the tractor 200 and  motion planning engine 260 can provide the vehicle controller 255 with a route plan to a given destination, such as a pick-up location, a docking and drop off location, or other destination within a given road network ).  

8. 	Claims 2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2019/0056736 A1) over Marc (DE 10 2018 213427 A1) (IDS provided 10/15/2021)  in view of  Patrick et al. (DE 10 2014 226108 A1) (IDS provided 10/15/2021) and Bika et al. (US 2017/0129383 A1).

 	Regarding claim 2, Wood in view of  Marc and  Patrick discloses the method of claim 1, Wood in view of  Marc and  Patrick does not explicitly disclose further comprising, when the cargo arrangement or the cargo securement does not fall within the target threshold, causing adjustment to the securement mechanism. However, Bika discloses  further comprising, when the cargo arrangement or the cargo securement does not fall within the target threshold, causing adjustment to the securement mechanism (Para[0084] teaches enables the securement sensor device 100 to receive a threshold value for the securement tension, para [0140], [0181] & Fig. 12 teaches calibrating 1206 can involve adjusting the securement 110. For implementations in which a particular amount of tightening, securing, positioning, etc. of a securement 110 or object is needed, the system can be configured to allow the user, specially-configured machine, and/or computerized device to adjust the securement 110 until the securement sensor device 100 indicates that a preset or desired level of tightening or securing has been achieved).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method determining the  set of trailer configuration parameters of a cargo trailer and detecting a change in position of a unsecured load in a trailer of a motor vehicle of Wood in view of Marc and Patrick in method for detecting momentary changes in tension during fastening an object i.e. cargo, on a loading surface of a trailer of Bika in order to provide a system in which  enabling provision of assurance that the object is sufficient-tightly fastened.

 	Regarding claim 6, Wood in view of  Marc and  Patrick discloses the method of claim 1, Wood in view of  Marc and  Patrick does not explicitly disclose, wherein evaluating the received sensor information includes generating a confidence value that the cargo is properly secured.  However, Bika discloses , wherein evaluating the received sensor information includes generating a confidence value that the cargo is properly secured (Para[0118] teaches  determines whether the securement 110 is fully secure  based on output received from the securement sensor  device 100, such as an on/off, or open/closed sensing component 510 thereof, for instance. The processor 604, executing the securement-monitoring module 608.sub.2, determines whether the securement 110 is fully secure  based on output received from a variable-feedback securement sensor device 100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method determining the  set of trailer configuration parameters of a cargo trailer and detecting a change in position of a unsecured load in a trailer of a motor vehicle of Wood in view of Marc and Patrick in method for detecting momentary changes in tension during fastening an object i.e. cargo, on a loading surface of a trailer of Bika in order to provide a system in which  enabling provision of assurance that the object is sufficient-tightly fastened.

 	Regarding claim 7, Bika further discloses the method of claim 6, wherein, when the confidence value is below a threshold although the target threshold is satisfied, the method further includes sending the imagery for a second-tier review (Para[0118], [0133] & Fig. 6 teaches of a securement-sensor output review module and modules 608 can be named accordingly. For an operation of evaluating a measured securement condition, such as a force measurement to determine whether the condition is outside of preferred limits, the remote server 404 and/or the destination device 406 can include a module 608 comprising code causing a processor of the server or device to perform the corresponding functions. The module 608 in this case can be referred to as a securement-condition evaluation module, a securement-sensor output review module). Motivation to combine as indicated in claim 6.

9. 	Claims  9-10, 12, 14-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marc (DE 102018 213427 A1) (IDS provided 10/15/2021)  and Patrick et al. (DE 10 2014 226108 a1) (IDS provided 10/15/2021).  

 	Regarding claim 9, Marc discloses a method of performing cargo monitoring for a vehicle (Para[0001]), the method comprising: obtaining, by one or more processors of the vehicle, a baseline cargo securement profile for cargo stored in a cargo section of the vehicle (Para[0005] teaches topology being set up to be stored in the vehicle controller for detecting a change in the position of a load on a trailer of a motor vehicle. Para[0056] - [0057], In step S4 , the artificial neural network 22 is fed back due to a difference between the actual response signal 24 and the target response signal 18 . A changed topology 26 of the ANN, in particular weights, is thereby determined in order to improve the determination of actual reaction signals on the basis of the feed-forward. step St1: obtaining camera data at a first time); receiving, by the one or more processors during driving of the vehicle (Para[0018]), sensor information regarding at least one of a cargo arrangement or a cargo securement along the cargo section of the vehicle, the received sensor information including imagery of at least one of the cargo or a securement mechanism (Para[0029], [0038] teaches camera for detecting change of trailer at different points in time as image data & Para[0057] - [0059] & Figs 3-5 ); comparing, by the one or more processors, the received sensor information against the baseline cargo securement profile (Para[0057] & step St2: obtaining camera data at a second time); determining by the one or more processors, based on the comparing, whether at least a portion of the cargo has changed position  Para[0057] step St3 a change of a cargo arrangement between first time and second time is determined); 
 	Marc does not explicitly disclose and is no longer secured according to a threshold securement requirement; and upon determining that the threshold securement requirement is exceeded, the one or more processors causing the vehicle to take a corrective action. However, Patrick discloses and is no longer secured according to a threshold securement requirement; and upon determining that the threshold securement requirement is exceeded, the one or more processors causing the vehicle to take a corrective action (para[0004], [0019] teaches If  a determined difference, for example a difference value, is greater than a threshold value or a ratio of values ​​of the first position data set and the second position data set deviates from the value 1 by at least a predetermined amount, the safety measure mentioned is initiated in the manner described). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting a change in position of a load on a trailer of a motor vehicle of Marc in method for detecting an unsecured load in a motor vehicle in a first measuring cycle before or during a journey of the motor vehicle  first position data set and in a later second measuring cycle during the journey using the position detection device a second with the position of the charge correlating position data set is determined of Patrick in order to provide a system in which determined difference meets a predetermined triggering criterion, a predetermined safety measure is initiated.

 	Regarding claim 10, Patrick further discloses the method,  wherein the baseline cargo securement profile is obtained prior to departure of the vehicle on a trip (Abstract teaches detecting an unsecured load (3) in a motor vehicle (1), with a monitoring device (11) in a first measuring cycle before or during a journey of the motor vehicle (1) using a position detection device). Motivation to combine as indicated in claim 9.

 	Regarding claim 12, Marc further discloses the method, wherein the corrective action includes one or more of (i) modifying driving behavior of the vehicle, (ii) re-routing to a nearest location where the cargo can be re-secured, (iii) pulling the vehicle over, or (iv) contacting a remote assistance service (Claims 1,3,4 deceleration or limitation of maximum speed). 

 	Regarding claim 14, Patrick further discloses the method, wherein determining that the threshold securement requirement is exceeded includes determining that the portion of the cargo has either shifted forward, rearward, laterally or has tipped (Para[0050] teaches shifting of the load). Motivation to combine as indicated in claim 9.

 	Regarding claim 15, Patrick further the method, wherein the sensor information further includes weight distribution or pressure distribution information (para[0051] teaches  existing sensors   are preferably used in order to determine the deflection state of the vehicle and thus to infer its weight distribution G ).  Motivation to combine as indicated in claim 9.

 	Regarding claim 18, Patrick further the method, wherein the sensor information is correlated with one or more vehicle signals (Para[0004]- [0005] teaches of the detection taking place my means of dynamic detection of changes in vehicle’s center of gravity).  Motivation to combine as indicated in claim 9.

 	Regarding claim 19, Patrick further the method, wherein the one or more vehicle signals includes at least one of a change in vehicle dynamics, a change in a suspension mechanism, a change in tire pressure, or a change in the pose of a portion of the vehicle (Para[0004]- [0005], [0009] –[0010], [0020] teaches of the detection taking place my means of dynamic detection of changes in vehicle’s center of gravity, inclination measured at the wheel suspension and the differences between two location data sets).  Motivation to combine as indicated in claim 9.

10. 	Claim  11 is  rejected under 35 U.S.C. 103 as being unpatentable over Marc (DE 10 2018 213427 A1) (IDS provided 10/15/2021)  and Patrick et al. (DE 10 2014 226108 A1) (IDS provided 10/15/2021) and Anderson et al. (US 2017/0351268 A1). 

 	Regarding claim 11, Marc in view of  Patrick discloses the method of claim 10, Marc in view of  Patrick does not explicitly disclose wherein the baseline cargo securement profile is obtained from a loading depot at which the cargo was loaded.  However, Anderson  disclose wherein the baseline cargo securement profile is obtained from a loading depot at which the cargo was loaded (Para[0081] robotic cargo loader  controller 501 (e.g., a computerized controller for the robotic cargo loader  503) will receive information from the vehicle controller 201 about the state of vehicle 402 and how its cargo was arranged and secured at the time that its cargo was damaged. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting a change in position of a unsecured load in a motor vehicle on a trailer of a motor vehicle of Marc in view of  Patrick with the method for controlling an operation of a cargo vehicle based on a state of the cargo transported by the vehicles of Anderson in order to provide a system which enables reducing the maximum speed of a vehicle and adjusts the air shocks on the vehicle, and also adjusts the configuration of the vehicle to compensate the rough road conditions on a roadway, thus reduces the management effort.

 11. 	Claim  13 is rejected under 35 U.S.C. 103 as being unpatentable over Marc (DE 102018 213427 A1) (IDS provided 10/15/2021)  in view of  Patrick et al. (DE 10 2014 226108 A1) (IDS provided 10/15/2021) and Somers et al. (US 2020/0137360A1) (IDS provided   10/15/2021)

 	Regarding claim 13, Marc in view of Patrick discloses the method of claim 9, Marc in view of Patrick does not explicitly disclose wherein the vehicle is operating in an autonomous driving mode and the corrective action is a driving action taken in the autonomous driving mode. However, Somers discloses, wherein the vehicle is operating in an autonomous driving mode and the corrective action is a driving action taken in the autonomous driving mode (para[0042] teaches  the warning may be received and automatically processed by the autonomous vehicle computer to take corrective measures on its own to minimize further damage to the cargo, e.g. by slowing down, changing lanes, etc.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting a change in position of a load on a trailer of a motor vehicle in a first measuring cycle before or during a journey of the motor vehicle  first position data set and in a later second measuring cycle during the journey using the position detection device a second of Marc in view of Patrick with the with the method of  taking the sensor readings is provided in a relation to the cargo and occurrence of a potential cargo-damaging event is determined from the sensor readings of Somers in order to provide a system which enables minimizing the damage to the cargo in an effective manner and detects the potential damage to the cargo in an accurate manner.


12. 	Claims  16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marc (DE 10 2018 213427 A1) (IDS provided 10/15/2021)  in view of  Patrick et al. (DE 10 2014 226108 A1) (IDS provided 10/15/2021) and Bika et al. (US 2017/0129383 A1).

 	Regarding claim 16, Marcin view  Patrick discloses the method of claim 9, Marc in view  Patrick does not explicitly disclose, wherein the sensor information includes strain or tension information for one or more securement devices securing the cargo. However, Bika discloses wherein the sensor information includes strain or tension information for one or more securement devices securing the cargo (para[0090] & 6 teaches   a measured tension characteristic of the securement 110).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method detecting a change in position of a unsecured load in a trailer of a motor vehicle of Marc in view of Patrick in method for detecting momentary changes in tension during fastening an object i.e. cargo, on a loading surface of a trailer of Bika in order to provide a system in which  enabling provision of assurance that the object is sufficient-tightly fastened.

 	Regarding claim 17, Bika further discloses the method of claim 16, wherein the strain or tension information includes a change in color or shape of the one or more securement devices (Para[0121] teaches the green-colored representation when the securement 110 is in proper status, and a red-colored representation when the securement 110 is in an undesirable condition, such as by being too-loose). Motivation to combine as indicated in claim 16.

13. 	Claim  20 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2019/0056736 A1) in view of Marc (DE 102018 213427 A1) (IDS provided 10/15/2021)  and Patrick et al. (DE 10 2014 226108 A1) (IDS provided 10/15/2021).  

	Regarding claim 20, Wood discloses a vehicle (Fig. 2) configured to operate in an autonomous driving mode (Para[0030] teaches self-driving tractor), comprising: a driving system including a steering subsystem (Fig. 2 steering system 274), an acceleration subsystem (Fig. 2 acceleration system 272) and a deceleration (Fig. 2 subsystem  braking system 276), to control driving of the vehicle  in the autonomous driving mode; a perception system including a plurality of sensors, each of the plurality of sensors being positioned along the vehicle (para[0031] & Fig. 2 teaches vehicle control system 220 can utilize specific sensor resources 210 to autonomously operate the tractor 200 in a variety of driving environments and conditions,  The object detection sensors 214 can be arranged in a sensor suite or sensor arrays mounted to the exterior of the tractor 200, such as on the front bumper and roof. The object detection sensors 214 can comprise multiple sets of cameras (video cameras, stereoscopic cameras or depth perception cameras, long range monocular cameras), LIDAR sensors, one or more radar sensors, and various other sensor resources such as sonar, proximity sensors, infrared sensors, and the like.); and a control system operatively connected to the driving system and the perception system  (para[0030] & Fig. 2 teaches vehicle control system 220 autonomously operates the tractor 200), the control system having one or more computer processors (Para[0032] teaches vehicle control system 220 includes computational resources (e.g., processing cores and/or field programmable gate arrays (FPGAs)) which operate to process sensor data received from a sensors 210 of the tractor 200).
 	Wood does not explicitly disclose control system configured to: obtain a baseline cargo securement profile for cargo stored in a cargo section of the vehicle; receive, during driving of the vehicle, sensor information regarding at least one of a cargo arrangement or a cargo securement along the cargo section of the vehicle, the received sensor information include imagery of at least one of the cargo or a securement mechanism; compare the received sensor information against the baseline cargo securement profile; determine, based on the comparison, whether at least a portion of the cargo has changed position is no longer secured according to a threshold securement requirement; and upon determination that the threshold securement requirement is exceeded, cause the vehicle to take a corrective action. However, Marc discloses configured to: obtain a baseline cargo securement profile for cargo stored in a cargo section of the vehicle (Para[0005] teaches topology being set up to be stored in the vehicle controller for detecting a change in the position of a load on a trailer of a motor vehicle. [0056]- [0057], In step S4 , the artificial neural network 22 is fed back due to a difference between the actual response signal 24 and the target response signal 18 . A changed topology 26 of the ANN, in particular weights, is thereby determined in order to improve the determination of actual reaction signals on the basis of the feed-forward. step St1: obtaining camera data at a first time); receive, during driving of the vehicle, sensor information regarding at least one of a cargo arrangement or a cargo securement along the cargo section of the vehicle, the received sensor information include imagery of at least one of the cargo or a securement mechanism (Para[0057] & step St2: obtaining camera data at a second time); -28-XSDV 3.OF-2164 compare the received sensor information against the baseline cargo securement profile (Para[0057] step St3 a change of a cargo arrangement between first time and second time is determined); determine, based on the comparison, whether at least a portion of the cargo has changed position is no longer secured according to a threshold securement requirement (Para[0057] step st4 a detected change is notified, which implies a threshold because the change is detected computationally via a neural network); and upon determination that the threshold securement requirement is exceeded, cause the vehicle to take a corrective action (Claims 1,3,4 deceleration or limitation of maximum speed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method determining the  set of trailer configuration parameters of a cargo trailer coupled to the self-driving tractor body based on sensor data from the set of sensors and configures a motion planning model for autonomously controlling acceleration, braking, and steering systems based on the set of trailer configuration parameters of Wood with the method for detecting a change in position of a load on a trailer of a motor vehicle of Marc in order to provide a system in which neural network is used to calculate the displacement of cargo.
 	Wood in view of Marc does not explicitly disclose determine, based on the comparison, whether at least a portion of the cargo is no longer secured according to a threshold securement requirement; and upon determination that the threshold securement requirement is exceeded, cause the vehicle to take a corrective action. However Patrick discloses , based on the comparison, whether at least a portion of the cargo is no longer secured according to a threshold securement requirement (para[0004], [0019] teaches If  a determined difference, for example a difference value, is greater than a threshold value or a ratio of values ​​of the first position data set and the second position data set deviates from the value 1 by at least a predetermined amount, the safety measure mentioned is initiated in the manner described); and upon determination that the threshold securement requirement is exceeded, cause the vehicle to take a corrective action (para[0042] unaccelerated straight -ahead travel 18 is recognized as a result). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method determining the  set of trailer configuration parameters of a cargo trailer and detecting a change in position of a load on a trailer of a motor vehicle of Wood in view of Marc in method for detecting an unsecured load in a motor vehicle in a first measuring cycle before or during a journey of the motor vehicle  first position data set and in a later second measuring cycle during the journey using the position detection device a second with the position of the charge correlating position data set is determined of Patrick in order to provide a system in which determined difference meets a predetermined triggering criterion, a predetermined safety measure is initiated.

Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425